Citation Nr: 1452221	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  08-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for rhinitis, to include as secondary to the
service-connected sinusitis.

2.  Entitlement to service connection for a skin rash.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel









INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Board remanded the claims for service connection for bilateral hearing loss, tinnitus, rhinitis, and a skin rash to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate jurisdiction.  For the following reasons, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a September 2014 rating decision, the AOJ granted service connection for bilateral hearing loss and tinnitus, representing a full grant of these matters previously on appeal.  Accordingly, they are no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. Rhinitis was first manifest during service.

2.  The in-service rash was acute and resolved. A chronic skin rash, currently diagnosed as eczema, did not manifest in service and is not related to service.



CONCLUSIONS OF LAW

1. Rhinitis was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
 
2. A chronic skin rash was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for rhinitis, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

As regards the remaining claim, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records as well as Social Security Administration records. 

In addition, the Veteran was provided a VA examination in May 2014 to determine the etiology of the claimed skin disorder, as instructed in the Board's March 2014 remand. The examiner provided the requested opinions thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.




II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the claimed disabilities on appeal. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not claiming disability as a result of combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

A. Rhinitis

The Veteran contends that he is entitled to service connection for rhinitis, as he believes that this disability had it onset in service, or is secondary to his service-connected sinusitis.

The Veteran's service treatment records reflect that in October 1974, he was seen for complaints of sinus congestion.  An assessment of sinusitis was indicated.  An impression of right maxillary sinusitis was noted in January 1975.

Following service, a January 2003 report from Southern Arizona Ear, Nose and Throat notes diagnoses of intermittent sinusitis in the setting of significant allergic rhinitis.

A January 2009 VA examination report reflects a diagnosis of allergic rhinitis with no current evidence of chronic sinusitis. 

On VA examination in May 2014, the examiner noted that the Veteran was assessed with sinusitis in service.  

The examiner diagnosed sinusitis and rhinitis.  After review of the claims file, the examiner concluded that it is at least as likely as not that the Veteran's rhinitis was incurred in service.  In so finding, the examiner noted that rhinitis is part and parcel of sinusitis.  He also noted that it was not clinically possible to distinguish the symptomatology of the two, and that they were often bundled into one diagnosis of rhinosinusitis, as in the Veteran's case. 

The Board finds the May 2014 VA examiner's opinion relating the Veteran's rhinitis to his in-service complaints and treatment of sinusitis, which was based upon review of the Veteran's claims file and the examiner's medical expertise, highly probative.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obvert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)). In this case, the May 2014 VA examiner's opinion is not contradicted by the other competent and probative evidence of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter. For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's rhinitis was incurred in service, and that service connection must be granted.  


B.  Skin Rash

The Veteran likewise contends that he has a skin rash that had its onset in service.  

The Veteran's service treatment records include an October 1974 reports noting a rash of the penis.  The skin was noted to be normal on April 1975 discharge examination.  

An August 2007 private treatment report from Dr. C. notes that the Veteran complained of a recent onset of swelling of the penis and testicles, which improved with use of ice.  He complained of current itching with no rash.  Objectively, an edematous penile shaft was noted.  The testes were without masses or lesion.  An assessment of tinea corporis was indicated and he was told to use cortisone and use ice as needed.  A September 2007 report indicates complaint of angioedema of the face and tongue for a period of 5 days.  Dr. C. noted that he had been prescribed prednisone and Pepcid.  

A December 2009 VA nursing assessment indicates that the Veteran reported symptoms of bumps and irritation of the skin around the groin and then around the eyes and eyebrows, increasing over the past 3 weeks.  The Veteran expressed that he felt it was due to a reaction to medication.

A July 2013 VA treatment report noted that the Veteran complained of itching, burning and tingling in the area of the upper lip, top of eyebrows, and outer ears.  He also described itchy brown patches in the armpits.  He noted that he had tried creams and hydrocortisone with no relief.  

On VA examination in May 2014, the Veteran reported recurrent rashes of the forearms, armpits and legs since 1974 and treated with hydrocortisone and fexofenadine.  The examiner noted that the Veteran's service treatment records documented a rash of the penis in October 1974.

After physical examination, the examiner diagnosed eczema.  Upon review of the claims file, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that while there was documentation of a rash of the penis in service, this resolved without any present-day residuals.  The examiner also noted that there was no mention in service treatment records of symptoms referable to eczema.  

Upon careful review of the record, the Board finds that service connection for the claimed skin disorder must be denied. Here, the record reflects in-service treatment for rash of the penis, and a current, post-service diagnosis of eczema.

However, there is no evidence that the Veteran's eczema had its onset in service or is otherwise related to service. While a rash is indicated in service, eczema was not noted. Moreover, there is no evidence of eczema or skin complaints until many years after service, as the first evidence of such complaints is in 2007. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).

None of the probative evidence supports a finding of a relationship between the Veteran's claimed skin disorder and service, to include the report of rash therein. 
The only pertinent medical opinion of record is that of the May 2014 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current eczema and his service, to include the October 1974 report of a rash of the penis. Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

To the extent that the appellant advances his own interpretation of his medical condition indicating that his current skin symptoms are related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the May 2014 VA examination. Furthermore, we find the lay evidence of on-going symptoms, to be inconsistent with the normal findings at separation and post-service findings. Such lay evidence is not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a skin rash. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for rhinitis is granted.

Entitlement to service connection for a skin rash is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


